Citation Nr: 0824301	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for left knee strain.

2.  Entitlement to service connection for right knee strain.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to November 
1998 and from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The veteran appeared and testified before a Decision Review 
Officer (DRO) at the RO in Manchester in July 2006.  In 
December 2006, the veteran appeared at the Manchester RO and 
testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  Written transcripts of 
the hearing testimony have been associated with the record.

Subsequent to the December 2006 hearing, the veteran 
submitted additional evidence, which was accompanied by a 
waiver of his right to initial consideration of the new 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issues on appeal. 


FINDING OF FACT

The evidence of record demonstrates that the veteran suffered 
from bilateral knee strain while in service, was diagnosed 
with bilateral knee strain within two months of his release 
from service, and has consistently reported bilateral knee 
pain since his discharge from service. 




CONCLUSIONS OF LAW

1.  The veteran's left knee strain was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The veteran's right knee strain was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Because the full benefits sought 
on appeal are being granted by this Board decision, no 
further notice or assistance to the veteran is required.  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this issue because of the favorable nature of 
the Board's decision.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the appeal. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection Bilateral Knee Strain

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he injured both knees prior to his 
period of service from January 2004 to March 2005, and that 
his service in Iraq aggravated his knee conditions.  

In regards to service connection for a preexisting 
disability, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (2007).  

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners), Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

Although the veteran reported knee problems in his October 
2001 report of medical history, in the summary of defects and 
diagnoses, the examiner noted that the veteran was status 
post left knee patellar dislocation without present concerns 
or physical findings.  Further, the accompanying examination 
report reveals that the veteran's lower extremities were 
evaluated as normal.  The last page from the veteran's 
January 2004 examination report reveals that he reported left 
patellar dislocation without sequelae.  Also, in July 2004, 
the veteran reported previously injuring his meniscus.  

Despite the veteran's repeated assertions to medical 
personnel that he injured his knees prior to his second 
period of active service, and despite the transcription of 
this medical history by medical personnel, there is no 
objective medical evidence of record pertaining to treatment 
for or diagnoses of any disorder involving the knees prior to 
service.  Additionally, upon service entrance, the physical 
examination revealed that the veteran's knees were normal.  
As noted, supporting medical evidence is needed to establish 
the presence of a preexisting condition.  Therefore, despite 
the veteran's representative's statement at the December 2006 
hearing "conceding" that the veteran's knee disabilities 
existed prior to service, the evidence of record is 
insufficient to rebut the presumption of soundness in this 
case.  Thus, the veteran is taken to have been in sound 
condition upon his entry into service, and his claims of 
service connection for left and right knee strains will be 
considered on a direct basis.

The veteran contends that his knees are painful and prevent 
him from participating in vigorous exercise as a result of 
activities he performed in service.  

A July 2004 in-service treatment record reveals that the 
veteran reported injuring his right knee while swimming.  He 
was diagnosed with bilateral knee strain, with no evidence of 
instability or crepitus.

In April 2005, just one month after his separation from 
service, the veteran reported bilateral knee pain, with dull 
stiffness, sharp pain when walking up stairs, and increased 
pain after running.

The veteran underwent a VA examination in May 2005.  The 
examination revealed an absence of painful motion, 
fatigability, incoordination, or instability.  The veteran 
demonstrated flexion of the right knee to 112 degrees with 
full extension.  No crepitation, grinding, or patellar 
abnormality was noted.  The examiner opined that the veteran 
likely suffered from bilateral knee strain, which was not 
present on examination.  
A January 2007 private treatment record indicates that the 
veteran reported experiencing problems with both knees during 
his time in Iraq in 2004 and 2005.  He reported that running 
and squatting are now painful.  He also reported a giving way 
sensation.  Upon examination, the veteran demonstrated full 
range of motion, with positive grind.  The veteran's knees 
were also tender.  The physician noted that x-rays of both 
knees were negative.  An MRI revealed mild degenerative 
changes on the articular surface of the left patella, but 
indicated that the right knee was normal.  The physician 
opined that the veteran had developed some degenerative 
changes to the left patellofemoral joint, with underlying 
maltracking of the patella.  

The evidence of record demonstrates that the veteran has a 
chronic disability involving the knees that had its onset in 
service.  The veteran was diagnosed with bilateral knee 
strain in service.  Just two months after his separation from 
service, he was again diagnosed with bilateral knee strain.  
Although his condition was asymptomatic at that time, the VA 
examiner specifically stated that the veteran suffered from 
bilateral knee strain.  Since his separation from service, 
the veteran has consistently reported bilateral knee pain 
upon exertion.  Further, the veteran testified at his July 
2006 personal hearing that his knees prevent him from 
performing activities he accomplished regularly prior to his 
second period of active service.

After considering all of the evidence of record, including 
the testimony, the Board finds that the veteran's currently 
diagnosed left and right knee strains were incurred 






	(CONTINUED ON NEXT PAGE)


in service.  As such, service connection is established for 
left knee strain and right knee strain, and this claim is 
granted.


ORDER

Service connection for left knee strain is granted.

Service connection for right knee strain is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


